UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4413


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUINCY LAMONT SALLIEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cr-00298-RDB-1)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald C. Ruter, THE LAW OFFICE OF GERALD C. RUTER, P.C.,
Towson, Maryland, for Appellant.      Rod J. Rosenstein, United
States Attorney, Benjamin M. Block, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Quincy    Lamont       Salliey        pled         guilty    pursuant          to     a

written plea agreement to possession of a firearm by a convicted

felon,    in    violation      of     18    U.S.C.       §    922(g)(1)          (2006).           The

parties     further       agreed,          pursuant          to     Fed.     R.           Crim.    P.

11(c)(1)(C), to a sentence of 204 months’ imprisonment, which

Salliey ultimately received.                On appeal, Salliey argues that his

guilty plea was not knowing and voluntary.                          We affirm.

               Salliey   did    not        move     to     withdraw        his     guilty         plea

below; we therefore review the adequacy of the plea for plain

error.     United States v. Massenburg, 564 F.3d 337, 342 (4th Cir.

2009).     To establish plain error, Salliey “must show:                                     (1) an

error    was    made;    (2)    the    error        is   plain;       and    (3)      the     error

affects substantial rights.”                Id. at 342–43.             Even if such error

is found, it is within this court’s discretion to notice the

error, and we do so “only if the error seriously affects the

fairness,        integrity        or       public          reputation            of        judicial

proceedings.”       Id. at 343 (internal quotation marks omitted).

               We evaluate a guilty plea based on “the totality of

the     circumstances”         surrounding           the      guilty        plea.            United

States v.      Moussaoui,      591     F.3d       263,     278     (4th     Cir.      2010).        A

properly       conducted       Rule        11       colloquy         creates          a     “strong

presumption” that a plea of guilty was taken appropriately and

is “final and binding.”              United States v. Lambey, 974 F.2d 1389,

                                                2
1394 (4th Cir. 1992) (en banc).                       “Solemn declarations in open

court   carry      a    strong    presumption          of   verity.      The    subsequent

presentation of conclusory allegations unsupported by specifics

is subject to summary dismissal, as are contentions that in the

face    of   the       record    are    wholly        incredible.”        Blackledge     v.

Allison, 431 U.S. 63, 74 (1977).

             Here,       the    totality      of    the     circumstances      establishes

that    Salliey’s        guilty        plea     was     knowingly       and    voluntarily

entered.     Accordingly, we affirm the judgment.                       We dispense with

oral    argument        because       the     facts    and    legal     contentions     are

adequately      presented        in    the     materials       before    the    court   and

argument would not aid the decisional process.


                                                                                  AFFIRMED




                                                3